Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 12, 19 in view of MPEP section 2106.04 (b) define non-statutory processes because they merely manipulate an abstract idea without a claimed limitation to a practical application. The language of the claims raise a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.   
	 (See: http://www.uspto.gov/web/offices/com/sol/og/2005/week47/patgupa.htm>). 
Claims 2 – 11, 13 – 18, 20 are automatically rejected under 101 due to the fact that they depend on claims that are rejected under 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19, 20   are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim  19  in view of MPEP section 2106 IV.B.2. (b) define non-statutory processes because they merely manipulate an abstract idea without a claimed limitation to a practical application. The language of the claims raise a question as to whether the claims are directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  A program not claimed as being executed by a computer is descriptive material per se and is not statutory process. Applicant is advised to amend the claims by specifying the claims being directed to a practical application and producing a tangible result being executed by a computer.  Also,  the program as claimed must be stored in a  “non-transitory computer-readable medium”.   As such, claim 19 would be considered statutory under 35 U.S.C. 101.
Claim 20 is automatically rejected under 101 due to the fact that it depends on claim 19 which is rejected under 101.
Claims 1 – 20 are rejected as follow as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kothandaraman et al. (USPGPUB 2019/0155225).
Regarding claim 1,  Kothandaraman et al.  disclose a  computer-implemented method for performing artificial intelligence (AI)-based process extraction for robotic process automation (RPA) using multiple AI layers (figs. 1, 2, 4; paragraph 0007), comprising: retrieving data collected by listeners, by a computing system (paragraphs 0032, 0043, 0044); running the data collected by the listeners through the multiple AI layers, by the computing system, to process the collected data and identify one or more RPA processes in the collected data that exceed a confidence threshold (paragraphs 0035, 0041, 0045 – 0048); and when an RPA process is identified that exceeds the confidence threshold: generating an RPA workflow for the identified RPA process, by the computing system, and generating a robot that is configured to execute the generated RPA workflow for the identified RPA process, by the computing system (paragraphs 0041, 0045 – 0048).
Regarding claim 12, Kothandaraman et al.  disclose a  computer program embodied on a nontransitory computer-readable medium (figs. 1, 2, 4, paragraph 0007), the program configured to cause at least one processor to: run the data collected by a plurality of listeners through multiple artificial intelligence (AI) layers to process the collected data and identify one or more robotic process automation (RPA) processes in the collected data that exceed a confidence threshold (paragraphs 0032, 0043, 0044 - 0048); and generate an RPA workflow for the identified RPA process when the identified RPA process exceeds the confidence threshold (paragraphs 0032, 0043, 0044 - 0048).
Regarding claim 19,  Kothandaraman et al.  disclose an  apparatus (figs. 1, 2, 4), comprising: memory storing computer program instructions (130, fig. 1) for performing artificial intelligence (AI)-based process extraction for robotic process automation (RPA) using multiple AI layers; and at least one processor communicably coupled to the memory and configured to execute the computer program instructions (fig. 1), wherein the instructions are configured to cause the at least one processor to: run the data collected by a plurality of listeners through multiple AI layers to process the collected data and identify one or more RPA processes in the collected data that exceed a confidence threshold (paragraphs 0032, 0043, 0044), generate an RPA workflow for an identified RPA process when the identified RPA process exceeds the confidence threshold, wherein the collected data is run through the multiple AI layers in series, in parallel, or a combination of both series and in parallel (paragraphs 0035, 0041, 0045 – 0048)..	Regarding claim 2, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4) wherein the data collected by the listeners comprises user interactions with respective user computing systems, audio, video, light, heat, motion, acceleration, radiation, or any combination thereof (paragraph 0045).
Regarding claim 16, Kothandaraman et al.  disclose a  computer program (figs. 1, 2, 4) wherein the data collected by the plurality of listeners comprises user interactions with respective user computing systems, audio, video, light, heat, motion, acceleration, radiation, or any combination thereof (paragraph 0045).
 	Regarding claim 3, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein the multiple AI layers comprise a sequence extraction layer, a clustering detection later, a visual component detection layer, a text recognition layer, an audio-to-text translation layer, or any combination thereof (paragraphs 0047, 0048). 	Regarding claim 4, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4)wherein each individual AI layer has an associated modifier based on its estimated accuracy (paragraphs 0047, 0048).
Regarding claim 5, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein an RPA workflow is only generated when a collective confidence threshold for all AI layers has been exceeded (see claim 4).
Regarding claim 6, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein the multiple AI layers are configured to perform statistical modeling and utilize deep learning techniques to identify the one or more RPA processes in the collected that exceed a confidence threshold (paragraphs 0047, 0048).
Regarding claim 7, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), further comprising: identifying a similar existing RPA process to the identified RPA process that exceeds the confidence threshold, by the computing system (see claims 1, 4); determining that the existing RPA process works less optimally than the identified RPA process, by the computing system; and replacing the existing RPA process with the identified RPA process by replacing an existing robot executing the existing RPA process with the generated robot, by the computing system (see claims 1, 4).
 	Regarding claim 8, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein similarity between the existing process and the identified RPA process is determined by entropy, minimization of a process detection objective function, or a combination thereof (paragraph 0030).
 	Regarding claim 9, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein the collected data is run through the multiple AI layers in series (paragraph 0047).
 	Regarding claim 10, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4) wherein the collected data is run through the multiple AI layers in parallel (paragraph 0047).
 	Regarding claim 11, Kothandaraman et al.  disclose a  computer-implemented method (figs. 1, 2, 4), wherein the collected data is fed through a combination of both series and parallel AI layers (paragraph 0047).
Regarding claim 13, Kothandaraman et al.  disclose a  computer program (figs. 1, 2, 4) wherein the program is further configured to cause the at least one processor to: generate a robot that is configured to execute the generated RPA workflow for the identified RPA process (see claim 1).
Regarding claim 14, Kothandaraman et al.  disclose computer program (figs. 1, 2, 4) wherein the program is further configured to cause the at least one processor to: identify a similar existing RPA process to the identified RPA process that exceeds the confidence threshold; determine that the existing RPA process works less optimally than the identified RPA process (see claims 1, 4); and replace the existing RPA process with the identified RPA process by replacing an existing robot executing the existing RPA process with the generated robot (see claims 1, 4).
Regarding claim 15,  Kothandaraman et al.  disclose computer program (figs. 1, 2, 4), wherein similarity between the existing process and the identified RPA process is determined by entropy, minimization of a process detection objective function, or a combination thereof (paragraph 0030).
 	Regarding claim 17,  Kothandaraman et al.  disclose computer program (figs. 1, 2, 4), wherein the collected data is run through the multiple AI layers in series or the collected data is run through the multiple AI layers in parallel. (paragraph 0047). 	Regarding claim 18,  Kothandaraman et al.  disclose computer program (figs. 1, 2, 4), wherein the collected data is fed through a combination of both series and parallel AI layers (paragraph 0047).
 	Regarding claim 20, Kothandaraman et al.  disclose an apparatus (figs. 1, 2, 4) wherein the instructions are further configured to cause the at least one processor to: generate a robot that is configured to execute the generated RPA workflow for the identified RPA process; identify a similar existing RPA process to the identified RPA process that exceeds the confidence threshold (see claims 1, 4); determine that the existing RPA process works less optimally than the identified RPA process; and replace the existing RPA process with the identified RPA process by replacing an existing robot executing the existing RPA process with the generated robot (see claims 1, 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845